Exhibit 2
GUBERNATORIAL DISASTER PROCLAMATION


WHEREAS, in late 2019, a new and significant outbreak of Coronavirus Disease 2019
(COVID-19) emerged in China; and,

WHEREAS, COVID-19 is a novel severe acute respiratory illness that can spread among
people through respiratory transmissions and present with symptoms similar to those of
influenza; and,

WHEREAS, certain populations are at higher risk of experiencing more severe illness as
a result of COVID-19, including older adults and people who have serious chronic medical
conditions such as heart disease, diabetes, or lung disease; and,

WHEREAS, we are continuing our efforts to prepare for any eventuality given that this is
a novel illness and given the known health risks it poses for the elderly and those with
serious chronic medical conditions; and,

WHEREAS, the World Health Organization declared COVID-19 a Public Health
Emergency of International Concern on January 30, 2020, and the United States Secretary
of Health and Human Services declared that COVID-19 presents a public health emergency
on January 27, 2020; and,

WHEREAS, the World Health Organization has reported 109,578 confirmed cases of
COVID-19 and 3,809 deaths attributable to COVID-19 globally as of March 9, 2020; and,

WHEREAS, in response to the recent COVID-19 outbreaks in China, Iran, Italy and South
Korea, th
  prohibit or restrict non-essential travel to or from those countries; and,

WHEREAS, the CDC has advised older travelers and those with chronic medical
conditions to avoid nonessential travel, and has advised all travelers to exercise enhanced
precautions; and,

WHEREAS, the CDC currently recommends community preparedness and everyday
prevention measures be taken by all individuals and families in the United States, including
voluntary home isolation when individuals are sick with respiratory symptoms, covering
coughs and sneezes with a tissue, washing hands often with soap and water for at least 20
seconds, use of alcohol-based hand sanitizers with at least 60% alcohol if soap and water
are not readily available, and routinely cleaning frequently touched surfaces and objects to
increase community resilience and readiness for responding to an outbreak; and,

WHEREAS, a vaccine or drug is currently not available for COVID-19; and,

WHEREAS, in communities with confirmed COVID-19 cases, the CDC currently
recommends mitigation measures, including staying at home when sick, when a household




                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000330
member is sick with respiratory disease symptoms or when instructed to do so by public
health officials or a health care provider and keeping away from others who are sick; and,

WHEREAS, despite efforts to contain COVID-19, the World Health Organization and the
CDC indicate that it is expected to spread; and,

WHEREAS, there are currently 11 confirmed cases of COVID-19 and an additional 260
persons under investigation in Illinois; and,

WHEREAS, one of the confirmed cases of COVID-19 in Illinois has not been linked to
any travel activity or to an already-confirmed COVID-19 case, which indicates community
transmission in Illinois; and,

WHEREAS, based on the foregoing, the circumstances surrounding COVID-19 constitute
a public health emergency under Section 4 of the Illinois Emergency Management Agency
Act; and,

WHEREAS, it is the policy of the State of Illinois that the State will be prepared to address
any disasters and, therefore, it is necessary and appropriate to make additional State
resources available to ensure that the effects of COVID-19 are mitigated and minimized
and that residents and visitors in the State remain safe and secure; and,

WHEREAS, this proclamation will assist Illinois agencies in coordinating State and
Federal resources, including the Strategic National Stockpile of medicines and protective
equipment, to support local governments in preparation for any action that may be
necessary related to the potential impact of COVID-19 in the State of Illinois; and,

WHEREAS, these conditions provide legal justification under Section 7 of the Illinois
Emergency Management Agency Act for the issuance of a proclamation of disaster;

NOW, THEREFORE, in the interest of aiding the people of Illinois and the local
governments responsible for ensuring public health and safety, I, JB Pritzker, Governor of
the State of Illinois, hereby proclaim as follows:

Section 1. Pursuant to the provisions of Section 7 of the Illinois Emergency Management
Agency Act, 20 ILCS 3305/7, I find that a disaster exists within the State of Illinois and
specifically declare all counties in the State of Illinois as a disaster area.

Section 2. The Illinois Department of Public Health and the Illinois Emergency
Management Agency are directed to coordinate with each other with respect to planning
for and responding to the present public health emergency.

Section 3. The Illinois Department of Public Health is further directed to cooperate with
the Governor, other State agencies and local authorities, including local public health
authorities, in the development of strategies and plans to protect the public health in
connection with the present public health emergency.




                               SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000331
Section 4. The Illinois Emergency Management Agency is directed to implement the State
Emergency Operations Plan to coordinate State resources to support local governments in
disaster response and recovery operations.

Section 5. To aid with emergency purchases necessary for response and other emergency
powers as authorized by the Illinois Emergency Management Agency Act, the provisions
of the Illinois Procurement Code that would in any way prevent, hinder or delay necessary
action in coping with the disaster are suspended to the extent they are not required by
federal law. If necessary, and in accordance with Section 7(1) of the Illinois Emergency
Management Agency Act, 20 ILCS 3305/7(1), the Governor may take appropriate
executive action to suspend additional statutes, orders, rules, and regulations.

Section 6. Pursuant to Section 7(3) of the Illinois Emergency Management Agency Act,
20 ILCS 3305/7(3),
         the direction, personnel or functions of State departments and agencies or units
thereof for the purpose of performing or facilitating emergency response programs.

Section 7. The Illinois Department of Public Health, Illinois Department of Insurance and
the Illinois Department of Healthcare and Family Services are directed to recommend, and,
as appropriate, take necessary actions to ensure consumers do not face financial barriers in
accessing diagnostic testing and treatment services for COVID-19.

Section 8. The Illinois State Board of Education is directed to recommend, and, as
appropriate, take necessary actions to address chronic absenteeism due to transmission of
COVID-19 and to alleviate any barriers to the use of e-learning during the effect of this
proclamation that exist in the Illinois School Code, 105 ILCS 5/1-1 et. seq.

Section 9. Pursuant to Section 7(14) of the Illinois Emergency Management Agency Act,
20 ILCS 3305/7(14), increases in the selling price of goods or services, including medical
supplies, protective equipment, medications and other commodities intended to assist in
the prevention of or treatment and recovery of COVID-19, shall be prohibited in the State
of Illinois while this proclamation is in effect:

Section 10. This proclamation can facilitate a request for Federal emergency and/or
disaster assistance if a complete and comprehensive assessment of damage indicates that
effective recovery is beyond the capabilities of the State and affected local governments.

Section 11. This proclamation shall be effective immediately and remain in effect for 30
days.

Issued by the Governor March 9, 2020
Filed by the Secretary of State March 9, 2020




                              SHC-TJBC,Inc. v. Cincinnati-Complaint Exhibits-000332
